COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                  §
  CLINICAL PATHOLOGY                                               No. 08-19-00067-CV
  LABORATORIES, INC.,                             §
                                                                      Appeal from the
                                 Appellant,       §
                                                               210th Judicial District Court
  v.                                              §
                                                                 of El Paso County, Texas
  JUAN POLO,                                      §
                                                                   (TC#2018DCV2966)
                                 Appellee.        §

                                           JUDGMENT

       The Court has considered this cause on the record and concludes the trial court correctly

denied Appellant’s motion to dismiss. We therefore affirm the trial court’s judgment denying

defendants’ motion to dismiss and remand the cause for further proceedings. We further order

that Appellee recover from Appellant and its sureties, if any, all costs in this Court. This decision

shall be certified below for observance.

       IT IS SO ORDERED THIS 6TH DAY OF AUGUST, 2020.

                                              JEFF ALLEY, Chief Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.